Exhibit 10.3

Execution Version

 

MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT

 

This Mutual Termination of Employment Agreement (“Agreement”) is entered into on
this 13th day of June, 2017, and effective as of the Effective Time of the
Merger (each as defined below) by and between: (i) Wolverine Bancorp, Inc., a
Maryland corporation (“WBKC”), Wolverine Bank, a federally chartered savings
bank and wholly-owned subsidiary of WBKC (“Wolverine Bank”), and (ii) Rick A.
Rosinski, the current Chief Operating Officer of Wolverine Bank (the
“Executive”) (hereinafter collectively referred to as the “Parties”).

 

Recitals

 

Whereas, Wolverine Bank and the Executive entered into that certain Amended and
Restated Employment Agreement dated July 1, 2016 (the “Employment Agreement”);
and

 

Whereas, pursuant to that certain Agreement and Plan of Merger dated June 13,
2017 (the “Merger Agreement”), by and between WBKC and Horizon Bancorp, an
Indiana corporation (“Horizon”), WBKC will merge with and into Horizon with
Horizon as the resulting entity (the “Merger”), which the Merger shall become
effective as of the date and time provided in the Merger Agreement (the
“Effective Time”); and

 

Whereas, Wolverine Bank will be merged into Horizon Bank, NA (“Horizon Bank”) at
the Effective Time or shortly thereafter; and

 

Whereas, as a condition to the Merger, the parties have agreed to the
termination of the Employment Agreement; and

 

Whereas, in light of the Merger, the Parties desire to mutually terminate the
Employment Agreement.

 

Now, Therefore, in consideration of the mutual promises herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1.     Termination of Employment Agreement. The Parties hereby agree that at the
Effective Time, the Employment Agreement shall terminate and the Executive’s
employment with WBKC and Wolverine Bank shall cease, and all of the Executive’s
rights to compensation, payments and/or benefits under the Employment Agreement
or with respect to the Executive’s employment with WBKC and/or Wolverine Bank
shall cease (except: (i) any vested benefits to which the Executive is entitled
as a result of his participation in any tax-qualified retirement plan sponsored
by WBKC or Wolverine Bank that is designed to satisfy the requirements of
Section 401(a) of the Internal Revenue Code of 1986, as amended (the “Code”) or
in any other compensation or benefit plan, program or arrangement of WBKC and/or
Wolverine Bank; (ii) any accrued, but unpaid salary, bonus, profit sharing
and/or paid time off, vacation pay, or similar pay; (iii) any vested or unvested
stock options, restricted stock or similar awards granted under any WBKC equity
plan or arrangement; (iv) any payments under the Long Term Incentive Plan for
the Executive adopted by Wolverine Bank; (v) any payment or benefit to Executive
or Executive’s dependents or beneficiaries under any other Wolverine Bank or
WBKC employee benefit, health, disability or life insurance plan, arrangement or
policy or (vi) under Section 2 of this Agreement). Notwithstanding the
foregoing, the Executive hereby acknowledges and agrees that the Amount (as
defined below) to be paid to the Executive hereunder is in lieu of any severance
benefits that would otherwise be available to the Executive under any severance
pay policy or practice of WBKC or its subsidiaries or affiliates, or Horizon
Bank or its subsidiaries or affiliates, in the event that the Executive’s
employment with either WBKC, Wolverine Bank, Horizon or Horizon Bank, or any of
their subsidiaries or affiliates, terminates for any reason.

 

 

 

 

MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT

PAGE 1

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Consideration. Contingent upon the Executive’s execution of this
Agreement, the Merger becoming effective, and the Executive’s continued full
compliance with the terms and conditions of this Agreement, Wolverine Bank will
provide to the Executive the following consideration, and the Executive will
make the following acknowledgements regarding such consideration:

 

(a)     Subject to Section 4, as consideration for the Executive to enter into
this Agreement and its attachments, appendices and exhibits, to terminate
Executive’s Employment Agreement with Wolverine Bank, Wolverine Bank or Horizon
Bank, as successor, shall pay to the Executive an amount equal to $443,830 (the
“Amount”), less any withholdings for applicable taxes required by law. Subject
to the foregoing, Wolverine Bank or Horizon, as successor, shall pay the Amount
through its payroll system to the Executive in a lump sum at the first regular
or special payroll date after the Release at Appendix A is executed and the
waiting period has passed without revocation. Notwithstanding the foregoing, the
payment set forth in this subsection 2(a) will be made within 60 days of
satisfaction of the final condition for payment in this Section 2, provided that
the Release at Appendix A is effective on such date, and provided further that
if the 60-day period spans two calendar years, payment will be made in the
second calendar year (the “Normal Payment Date”).

 

(b)     Notwithstanding the foregoing, to the extent any portion of the Amount
(the “Non-Exempt Amount”) is considered to be deferred compensation that is
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), the Non-Exempt Amount shall be paid in a lump sum upon the later of:
(1) the Normal Payment Date; or (2) date of Executive’s “separation from
service” within the meaning of Section 409A of the Code (“Separation from
Service”), provided, however, that if Executive is a “specified employee”
(within the meaning of Section 409A of the Code), then payment of the Non-Exempt
Amount shall be made to Executive in a lump sum on the first day of the seventh
month following such Separation from Service.

 

(c)     The Executive hereby acknowledges and agrees that: (i) the Amount is a
sum which is equivalent to the sum to which the Executive would otherwise be
entitled under the Employment Agreement in the event of a qualifying termination
of the Executive’s employment after a Change of Control; (ii) without executing
this Agreement, the Executive would not be entitled to receive the Amount at
this time; and (iii) except as provided in this Agreement, the Executive is not
entitled to receive any further compensation, payments and/or employee benefits
under the Employment Agreement or pursuant to the Executive’s employment
relationship with WBKC and/or Wolverine Bank, except as contemplated by Section
1 of this Agreement.

 

3.     Governing Law and Waiver of Jury Trial. To the extent subject to Section
409A of the Code, this Agreement will be administered to comply with the
provisions thereof and the regulations thereunder. To the extent not
inconsistent with the previous sentence, this Agreement shall be governed by and
construed in accordance with the laws of the State of Michigan, without
reference to the choice of law principles or rules thereof. EACH OF THE PARTIES
WAIVES ANY RIGHTS THAT IT MAY HAVE TO BRING A CAUSE OF ACTION IN ANY COURT OR IN
ANY PROCEEDING INVOLVING A JURY TO THE MAXIMUM EXTENT PERMITTED BY LAW.

 

 

 

 

MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT

PAGE 2

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Limitation of Benefit. Notwithstanding anything to the contrary in this
Agreement, if there are payments to the Executive under this Agreement, the
Employment Agreement or any other agreement, plan or arrangement which
constitute “parachute payments,” as defined in Section 280G of the Code, then
the payments made to the Executive under all such agreements, plans or
arrangements shall be limited to One Dollar ($1.00) less than the amount which
would cause the payments to the Executive (including payments to the Executive
which are not included in this Agreement) to be subject to the excise tax
imposed by Section 4999 of the Code. To the extent such payments must be
reduced, the reduction shall be accomplished by reducing the amount of the lump
sum payment otherwise due under this Agreement.

 

5.     Return of Property. The Executive agrees that, (a) at a date no later
than the Executive’s last date of employment with Wolverine Bank (or its
successor), he will return to WBKC and/or Wolverine Bank (or their successors)
all equipment, documents, memoranda, records, files, notes, diskettes, copies,
credit cards, keys, computers, computer file passwords, and any other materials
and property of WBKC and Wolverine Bank (or their successors); and (b) that the
Executive will not retain or make any copies of the foregoing materials unless
otherwise itemized in writing and provided to Wolverine Bank (or its successor)
for approval.

 

6.    Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of WBKC and Wolverine Bank and their respective successors and
assigns. This Agreement may be assigned, without the prior consent of the
Executive, to a successor of WBKC or Wolverine Bank (and the Executive hereby
consents to the assignment of the covenants under this Agreement to a purchaser
of all or substantially all of the stock of WBKC or Wolverine Bank, by merger or
otherwise) and, upon the Executive’s death, this Agreement shall terminate
except to the extent any payments remain due Executive in which case the
payments shall inure to the benefit of and be enforceable by the Executive’s
executors, administrators, representatives, heirs, distributees, devisees, and
legatees, and all amounts payable hereunder shall be paid to such persons or the
estate of the Executive.

 

7.     Entire Agreement. This Agreement, including all attachments, appendices
and exhibits hereto, comprises the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all earlier agreements
(whether oral or written) relating to the subject matter hereof. Notwithstanding
the foregoing, nothing in this Agreement is intended to or shall limit,
supersede, nullify, or affect any other duty or responsibility Executive may
have or owe to WBKC, Wolverine Bank, Horizon, or Horizon Bank by virtue of a
separate agreement or obligation, including but not limited to any
confidentiality and/or non-competition or non-solicitation agreements or
provisions.

 

8.     Waiver; Amendment. No provision or obligation of this Agreement may be
waived or discharged unless such waiver or discharge is agreed to in writing and
signed by the parties to be bound. The waiver by any Party hereto of a breach of
or noncompliance with any provision of this Agreement shall not operate or be
construed as a continuing waiver or a waiver of any other or subsequent breach
or noncompliance hereunder. Except as expressly provided otherwise herein, this
Agreement may be amended, modified, or supplemented only by a written agreement
executed by parties to be bound thereto.

 

 

 

 

MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT

PAGE 3

 

 
 

--------------------------------------------------------------------------------

 

 

9.     Severability. All provisions of this Agreement are severable from one
another, and the unenforceability or invalidity of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
provisions of this Agreement; provided, however, that should any judicial body
interpreting this Agreement deem any provision to be unreasonably broad in time,
territory, scope or otherwise, the parties intend for the judicial body, to the
greatest extent possible, to reduce the breadth of the provision to the maximum
legally allowable parameters rather than deeming such provision totally
unenforceable or invalid.

 

10.     Further Assurances. Each of the Parties hereto shall do, execute,
acknowledge, and deliver or cause to be done, executed, acknowledged and
delivered at any time and from time to time upon the request of any other
Parties hereto, all such further acts, documents and instruments as may be
reasonably required to affect any of the transactions contemplated by this
Agreement.

 

11.     Notice. Any notice, request, instruction, or other document to be given
hereunder to any Party shall be in writing and delivered by hand, registered or
certified United States mail, return receipt requested, or other form of
receipted delivery, with all expenses of delivery prepaid, as follows:

 

If to the Executive:

If to Wolverine Bank:

   

Rick A. Rosinski

Attn: Chair of Board

5370 Jillian Drive

Bay City, MI 48706

5710 Eastman Avenue

Midland, Michigan 48640

 

If to Horizon or Horizon Bank:

 

Horizon Bancorp

515 Franklin Street

Michigan City, IN 46360

Attn: Craig M. Dwight

CEO and Chairman

 

or to such other address as any of the Parties hereto may have furnished to the
others in writing in accordance with the preceding.

 

12.     Headings. The headings in this Agreement have been inserted solely for
ease of reference and shall not be considered in the interpretation,
construction, or enforcement of this Agreement.

 

 

 

 

MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT

PAGE 4

 

 
 

--------------------------------------------------------------------------------

 

 

13.     Release. For and in consideration of the foregoing covenants and
promises made by WBKC and Wolverine Bank, and the performance of such covenants
and promises, the sufficiency of which is hereby acknowledged, the Executive
agrees to release WBKC and Wolverine Bank and all other persons named in the
Release (as defined below) from any and all causes of action that the Executive
has or may have against them before the effective date of the Release, other
than a breach of this Agreement. The Executive shall execute a separate Release
Agreement substantially in the form attached hereto as Appendix A (the
“Release”). The signing of this Agreement and the payment of the Amount is not
an admission of fault or potential liability on the part of any of the Released
Parties (as defined in the Release). This Agreement is entered into in an effort
to provide the Executive with certain accommodations and to terminate his
Employment Agreement on an amicable basis. THE EXECUTIVE’S RIGHT TO THE AMOUNT
AND OTHER BENEFITS HEREUNDER SHALL BE CONTINGENT ON THE SIGNING, FILING, AND NOT
REVOKING THE RELEASE WITHIN THE PERIODS REQUIRED BY LAW AND AS PROVIDED IN THE
RELEASE.

 

14.     Review and Consultation. The Parties hereby acknowledge and agree that
each (a) has read this Agreement in its entirety prior to executing it, (b)
understands the provisions and effects of this Agreement, (c) has consulted with
such attorneys, accountants, and financial and other advisors as it or he or she
has deemed appropriate in connection with their respective execution of this
Agreement, and (d) has executed this Agreement voluntarily.

 

 

 

[Signature Page Follows]

 

 

 

 

MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT

PAGE 5

 

 
 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the undersigned have executed this Mutual Termination of
Employment Agreement as of the day and year first above written.

 

 

  /s/Rick A. Rosinski     Rick A. Rosinski              

WOLVERINE BANCORP, INC.

WOLVERINE BANK

             

By:

/s/ David H. Dunn   

By:

/s/ David H. Dunn         

Its:

President & CEO   

Its:

President & CEO   

 

 

 

For the limited purpose of acknowledging its consent, pursuant to the Merger
Agreement, to WBKC and Wolverine Bank entering into this Agreement:

 

 

HORIZON BANCORP

 

HORIZON BANK, NATIONAL ASSOCIATION

                 

By:

/s/ Craig M. Dwight   

By:

/s/ Craig M. Dwight          

Its:

Chairman and CEO   

Its:

Chairman and CEO   

 

 

 

 

SIGNATURE PAGE

MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT

 